Citation Nr: 1209087	
Decision Date: 03/09/12    Archive Date: 03/19/12

DOCKET NO.  08-09 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for radiculopathy of the left lower extremity (previously claimed as radiculitis, left hip), associated with lumbosacral strain, with X-ray evidence of narrowing at L5-S1 and degenerative disc disease.

2.  Entitlement to a rating in excess of 20 percent for radiculopathy of the right lower extremity (previously claimed as radiculitis, right hip), associated with lumbosacral strain, with X-ray evidence of narrowing at L5-S1 and degenerative disc disease.

3.  Entitlement to a rating in excess of 20 percent for internal derangement, left knee, ligamentous laxity, subpatellar chondromalacia. 

4.  Entitlement to a rating in excess of 20 percent for lumbosacral strain, with X-ray evidence of narrowing at L5-S1 and degenerative disc disease. 

5.  Entitlement to a rating in excess of 10 percent for chondromalacia, right knee.

6.  Entitlement to a rating in excess of 10 percent for laxity, right knee.

7.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

A. M. Clark, Counsel


INTRODUCTION

The Veteran served on active duty from October 1973 to November 1993. 

These matters come before the Board of Veterans' Appeals (Board) from September 2007 (radiculopathy of the left and right lower extremities) and the December 2007 (left knee, right knee, lumbosacral strain) rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  

The Veteran testified before a Decision Review Officer (DRO) in June 2008, and before the undersigned Veterans Law Judge in April 2009.  Transcripts of the hearings are of record.

During the pendency of the appeal, the RO, in a July 2008 rating decision granted a separate 10 percent evaluation for laxity of the right knee, effective the Veteran's date of claim.  As laxity is a component of rating the Veteran's appealed increased rating claim for his right knee, it is separately listed on the title page above.  

The Board remanded the issues on appeal in June 2009.  Pursuant to that Remand, the RO was instructed to request outstanding VA and private treatment records and provide the Veteran with new VA examinations to evaluate his radiculopathy, bilateral knees, and back.  The Board finds that the requested development has been completed.  Further, the Board notes that while the claims were on Remand, the Appeals Management Center (AMC), granted increased ratings for the Veteran's radiculopathy of the right and left lower extremities in a June 2010 rating decision.  June 2010 and January 2011 supplemental statements of the case were issued and the case is once again before the Board. 

The Board parenthetically notes that the RO, in June 1994, initially granted service connection for the Veteran's bilateral knees and lumbosacral strain.  The Veteran did not appeal that decision and it became final.  A May 1996 rating decision, considering the findings of an April 1996 VA examination denied increased ratings for his left knee and lumbosacral strain.  Although VA medical records, dated within 1 year of the rating decision were subsequently associated with the claims file, they do not reflect treatment for the Veteran's service-connected left knee or lumbosacral strain.  There was merely an anecdotal reference to the Veteran being service-connected for his knee and back.  Thus, while new, they are not material.  As the Veteran did not appeal the May 1996 rating decision it became final. 

In February 2000, the Veteran filed increased rating claims for his bilateral knees and low back.  In an April 2000 rating decision, the RO increased his rating for his right knee and denied increased ratings for his left knee and low back.  VA treatment records were subsequently associated with the claims file, pertaining to his low back, and an August 2001 rating decision was issued, again denying the Veteran an increased rating.  Although a February 2001 VA treatment record references the Veteran's knees, it reflected that they were bothering the Veteran "less now."  Thus, while new these records were not material as to his increased rating claims for his knees filed in February 2000.  Moreover, although a February 2002 treatment record notes that the Veteran had to use his back belt when painting his walls and texturing his ceiling, the Veteran was not diagnosed with a back problem at that time.  Thus, although new evidence was submitted within 1 year of both the April 2000 and August 2001 rating decisions, they were not material to his claims.  As the Veteran did not appeal either the April 2000 or August 2001 rating decisions, they became final.

Private treatment records were subsequently associated with the claims file, which did not address with the Veteran's knees or back.  A general June 2004 rating decision was issued which confirmed and continued ratings for all claimed disabilities.  As these documents made no mention of the Veteran's knees or back, the Board finds that this rating decision did not address these issues.  

In an August 2004 statement, the Veteran indicated that his service-connected bilateral knees and lumbosacral strain had worsened.    A February 2005 rating decision denied increased ratings for his bilateral knees.  An increased rating was awarded for his lumbosacral sprain along with the grant of separate compensable ratings radiculitis of his right and left hips, which were subsequently recharacterized as radiculopathy of the left lower extremity and right lower extremity.  Although a January 2006 VA treatment record, dated within one year of the February 2005 rating decision was subsequently associated with the claims file, it does not provide "material" evidence demonstrating an increase in the Veteran's service-connected knees, back, or radiculopathy.  Rather it merely listed knee issues in a "chronic problems" list.  As the Veteran did not appeal the February 2005 rating decision, it became final.  

In Buie v. Shinseki, 24 Vet. App. 242 (2010), the United States Court of Appeals for Veterans Claims (Court) vacated and remanded an earlier effective date claim because the Board did not discuss the application of § 3.156(b) in its decision, but instead focused on the question of whether statements submitted within the appeal period following a rating decision satisfied 38 C.F.R. § 20.201 and were notices of disagreement.  Buie, Vet. App. at 252.  Essentially, the Court indicated that, because the statements were submitted within one year of the corresponding RO decision, the Board should have considered whether the statements included the submission of new and material evidence.  Id.  

Based on the analysis above, the Board finds that the September 2007 (radiculopathy of the left and right lower extremities) and the December 2007 (left knee, right knee, lumbosacral strain) listed on the title page of this decision, are the rating decisions on appeal. 

The Board notes that the Veteran's appeal originally included the issue of entitlement to a TDIU, but that, in a March 2008, he expressly indicated that he wished to withdraw this issue.  However, since that time,, the Veteran, through his representative, has indicated in a January 2012 Informal Hearing Presentation that his current appeal for increased ratings encompasses a claim for TDIU.  

It is noted that the Veteran contends his service-connected disabilities interfere with his employment.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a TDIU is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  The Board finds that the issue of TDIU has been reasonably raised by the record and is, thus, properly before the Board by virtue of his increased-rating claims pursuant to Rice.

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT
 
1.  The Veteran's radiculopathy of the left lower extremity (previously claimed as radiculitis, left hip), is manifested throughout the rating period on appeal by no more than incomplete, moderate paralysis of the sciatic nerve.

2.  The Veteran's radiculopathy of the right lower extremity (previously claimed as radiculitis, right hip), is manifested throughout the rating period on appeal by no more than incomplete, moderate paralysis of the sciatic nerve.

3.  The Veteran's internal derangement, left knee, ligamentous laxity, subpatellar chondromalacia, is productive of no more than moderate subluxation or lateral instability. 

4.  X-ray findings show left knee arthritis; painful motion of the left knee is demonstrated.

5.  Throughout the rating period on appeal, the Veteran's lumbosacral strain, with X-ray evidence of narrowing at L5-S1 and degenerative disc disease, has been manifested by subjective varying complaints of pain, fatigue, stiffness, weakness, the objective findings include forward flexion greater than 30 degrees; incapacitating episodes having a total duration of at least 4 weeks, requiring hospitalization or bedrest as prescribed by a physician are not shown, nor is ankylosis demonstrated.  

6.  The Veteran's right knee disability was productive of complaints of pain; objectively, the evidence shows flexion greater than 30 degrees, and extension greater than 10 degrees; instability that is moderate in nature has not been shown.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for radiculopathy of the left lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.124a, Diagnostic Code (DC) 8520 (2011).



2.  The criteria for a rating in excess of 20 percent for radiculopathy of the right lower extremity  have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.124a, DC 8520 (2011).

3.  The criteria for a rating in excess of 20 percent for internal derangement, left knee, ligamentous laxity, subpatellar chondromalacia, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.40, 4.45, 4.59, 4.71a, DC 5257 (2011).

4.  The criteria for assigning a separate compensable rating for arthritis of the left knee have been met.  38 U.S.C.A. §§ 1110, 1111, 1131, 1132, 1155, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71, 4.71a, DC 5003 (2011).

5.  The criteria for a rating in excess of 20 percent for lumbosacral strain, with X-ray evidence of narrowing at L5-S1 and degenerative disc disease, have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71, 4.71a, DC 5243 (2011). 

6.  The criteria for a rating in excess of 10 percent for chondromalacia, right knee, have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.40, 4.45, 4.59, 4.71a, DC 5260 (2011).

7.  The criteria for a rating in excess of 10 percent for laxity, right knee, have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.40, 4.45, 4.59, 4.71a, DC 5257(2011).


(CONTINUED NEXT PAGE)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.   VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

With respect to his claims for increased ratings for his right and left lower extremities radiculopathy, a letter satisfying the notice requirements under 38 C.F.R. § 3.159(b)(1) was sent to the Veteran in August 2007, prior to the initial RO decision that is the subject of this appeal.  The letter informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.   The RO also provided the Veteran with notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date.    

With respect to his increased ratings for his bilateral knees and back, the VCAA duty to notify was satisfied subsequent to the initial RO decision by way of a letter sent to the Veteran in February 2008 that fully addressed all four notice elements.  The letter informed him of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  Moreover, in the same February 2008 letter, the RO provided the Veteran with Dingess notice of what type of information and evidence was needed to establish disability ratings, as well as notice of the type of evidence necessary to establish an effective date.  With that letter, the RO effectively satisfied the remaining notice requirements with respect to all issues on appeal.  Therefore, he was "provided the content-complying notice to which he [was] entitled."  Pelegrini, 18 Vet. App. at 122.  

Furthermore, the increased claims were readjudicated, and a statement of the case was issued in July 2008.  Consequently, the Board finds that the duty to notify has been satisfied as to these claims.

Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011). 

As to VA's duty to assist, the RO associated the Veteran's VA treatment records.   The Veteran also submitted private treatment records.  

Next, the Veteran was afforded VA examinations in August 2007 (radiculopathy), November 2007, June 2008, February 2010 (knees, back, radiculopathy), and October 2010 (knees).  The most recent examinations conducted in 2010 were performed for the express purpose of assessing the current severity of the disorders and to address the Veteran's concern with respect to the adequacy of the earlier exams.  The Board notes that the VA examiners throughout the appeal have personally interviewed and examined the Veteran, including eliciting a history from the Veteran, and together provide the information necessary to evaluate his disabilities under the applicable rating criteria.  

The Board notes that the Veteran's most recent examination with regards to his knees is now almost 1 year and a half old, and his February 2010 VA examination evaluating all his disabilities on appeal is now in excess of 2 years old.  However, the duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  VAOPGCPREC 11-95.  Here, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's radiculopathy, knees or back since the last VA examinations.  Indeed, while the Veteran, through his representative, in a January 2012 Written Brief Presentation, now makes vague allegations that his VA Examinations are too old for rating purposes and that a new VA examination is warranted to ascertain the Veteran's current disability.  He has not specifically alleged how his conditions have worsened, but rather makes a generalized statement that a new VA examination is warranted simply because of the age of the previous examinations. 

In June 2008, the Veteran was provided an opportunity to set forth his contentions during the hearing before a DRO.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the U.S. Court of Appeals for Veterans Claims recently held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer who chairs a hearing to fulfill two duties:  (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

Here, during the June 2008 DRO hearing, the DRO identified the issues on appeal.  See DRO Hearing Transcript (T.) at 2.  Also, information was solicited regarding the severity of his disabilities.  The Veteran's representative indicated that if the Veteran was provided a complete and thorough examination the full extent of his disabilities would be noted. (5). The Veteran has been subsequently seen for several VA examinations.  The testimony did not reflect that there were any outstanding medical records available that would support his claim.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim" were also fully explained.  See Bryant, 23 Vet. App. at 497.  Moreover, the hearing discussion did not reveal any evidence that might be available that had not been submitted.  As such, the Board finds that, consistent with Bryant, the DRO complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the claims based on the current record.

The Board concludes that all the available records and medical evidence have been obtained in order to make adequate determinations as to these claims.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Increased Ratings

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2011).  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2011).  

However, the Board has been directed to consider only those factors contained wholly in the rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. Principi, 16 Vet. App. 436 (2002) (finding it appropriate to consider factors outside the specific rating criteria in determining level of occupational and social impairment).  

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2011). 

The Board acknowledges that in evaluating musculoskeletal disabilities, consideration must be given to additional functional limitation due to factors such as pain, weakness, fatigability, and incoordination.  See 38 C.F.R. §§ 4.40 and 4.45; DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  The Court has held that diagnostic codes predicated on limitation of motion do not prohibit consideration of a higher rating based on functional loss due to pain on use or due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  See Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  

VA regulations require that a finding of dysfunction due to pain must be supported by, among other things, adequate pathology.  38 C.F.R. § 4.40 ("functional loss due to pain is to be rated at the same level as the functional loss when flexion is impeded"); see Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  

As is the case here, where entitlement to compensation has already been established and an increase in the disability ratings are at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Lumbosacral Strain and Radiculopathy 

The Veteran's low back disability is rated at 20 percent disabling throughout the entire rating period on appeal, pursuant to DC 5243.  In order to warrant a higher (40 percent) rating, the evidence must show:

* forward flexion of the thoracolumbar spine 30 degrees or less; 
* favorable ankylosis of the entire thoracolumbar spine;  or 
* intervertebral disc syndrome with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months 

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2): For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Moreover, an "incapacitating episode" is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that required bedrest prescribed by a physician and treatment by a physician.

The Board has reviewed the evidence of record and finds that the weight of evidence does not support the next-higher 40 percent rating.  The Veteran reported at an October 2006 private treatment visit that he had a lot of low back pain, tightness and soreness.  He reported that he had lifted at lot the previous weekend while re-paving his driveway and this had caused excess strain on his back.  He was instructed to ice and rest and return as needed for continued care.  At a November 2006 private treatment visit he reported moderate low back pain.  He indicated that going hunting could be a possible cause of his low back pain.  He was diagnosed with reoccurrence of prior low back pain.  

The Veteran reported at his November 2007 VA examination that his spine disability was worsening.  He denied any new injury, surgery or trauma and reported that he took Motrin two times a day.  He stated that he had moderate sharp pain that lasted hours on a daily basis.  He reported that he did not use assistive devices or aids, and was able to walk 1/4 mile.  Range of motion testing revealed flexion of the thoracolumbar spine to 90 degrees, with pain onset at 70 degrees.  The VA examiner noted that there was no additional loss of motion on repetitive use of the joint, although pain was reported after repetitive use. 

The Veteran was once again evaluated at a June 2008 VA examination.  He stated that his back pain was getting progressively worse and he used naprosyn and Tylenol daily, but they did not help.  He reported fatigue, decreased motion, stiffness, weakness, and pain.  The Veteran reflected that he experienced daily, dull moderate pain.  He noted that he used a brace. 

The June 2008 VA examiner noted the Veteran's reports of daily pain, stiffness, and weakness in his lower back and the fact that his medications did not help.  The VA examiner reflected that the Veteran's back flares up with cold and damp weather, and many times recurs every morning, and can last about one day.  The VA examiner noted that the Veteran reported limiting driving distances and used a back support daily, with occasional use of a cane.  He further noted that the Veteran appeared to be slightly unsteady but did not fall.  The Veteran reported never having had surgery for his back and denied any incapacitating episodes of back pain where bedrest was prescribed by a physician in the last 1 month.  

Range of motion testing revealed flexion of the thoracolumbar spine to 65 degrees, with pain beginning at 45 degrees.  Pain was noted upon repetitive use, although the Veteran was still able to go to 60 degrees of forward flexion with moderate pain, moderate weakness and fatigue. 

At the Veteran's February 2010 VA examination he reported that his back continued to bother him and had progressed since his last VA examination.  He reported that his back causes him pain with daily activities on a daily basis.  The Veteran stated that he experience flares daily where he has to stop what he is doing and rest, either lying or sitting on a couch or in bed.  The Veteran indicated that he has treated his back conservatively with a brace, assistive devices for ambulation and anti-inflammatories as well as Methadone. 


Range of motion testing reflected 64 degrees of flexion.  Fatigability, weakness and pain was noted throughout the range of motion as well as increased pain at the endpoints.  The VA examiner indicated that he would describe the Veteran's back as being moderately severe, and that the Veteran had significant limitation in his ability to ambulate and stand secondary to his pain and symptomatic radiculopathy.  He described the Veteran's range of motion as limited in all plains throughout, and that he demonstrated fatigability and restricted movement.  

The Board concedes that examiners' descriptions regarding the onset of pain are vague. Specific measurements that identify the points at which pain begins are preferable.  However, in this case, the Board does not conclude that the examiners' vague descriptions render the examinations inadequate.  The Veteran's forward flexion is substantially greater than what is necessary to warrant a rating in excess of what he is currently assigned, even considering pain.  Moreover, in Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court recently clarified that there is a difference between pain that may exist in joint motion as opposed to pain that actually places additional limitation of the particular range of motion.  The Court specifically discounted the notion that the highest disability ratings are warranted under DCs 5261 and 5261 where pain is merely evident as it would lead to potentially "absurd results."  Id. at 10-11 (limiting the scope and application of its prior holding in Lichtenfels v. Derwinski, 1 Vet. App. 484 (1991)).

Here, despite pain, weakness and fatigability, the Veteran was able to demonstrate 64 degrees of forward flexion.  Thus, even in contemplation of the tenets of 38 C.F.R. §§ 4.40 and 4.45, the Board finds the above evidence does not support a 40 percent evaluation.  

Additionally, the evidence does not reflect ankylosis of the spine.  The June 2008 VA examination report noted no ankylosis of the thoracolumbar spine.  The February 2010 VA examiner indicated that lumbar spine films demonstrated degenerative arthritis.  A diagnosis of ankylosis was not made.  Moreover, while range of motion is limited, the present level of range of motion does not indicate a fixation of the spine.  Therefore, a higher rating based on ankylosis is not warranted.

Turning to a possible increased evaluation under 38 C.F.R. § 4.71a Diagnostic Code 5243 concerning intervertebral disc syndrome based on incapacitating episodes, the Board has reviewed the Veteran's claims file and cannot find evidence of prescribed bedrest.  The Veteran reported at his November 2007 VA examination that he had experienced an incapacitating episode, consisting of one day, in the past 12 month period.  He reported that he did nothing but lay in bed for a day.  It is not clear whether or not this was bedrest prescribed by a physician.  Nevertheless, the Veteran did not allege incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  Moreover, although the Veteran complained of moderate daily dull low back pain, at his June 2008 VA examination, information regarding the number of incapacitating episodes was not obtained.  Similarly, although the Veteran reported at his February 2010 VA examination that he experiences daily flares of incapacitating back pain where he has  to stop what he is doing and rest, either lying or sitting on the couch or bed, lacking is the necessary treatment by a physician to make them incapacitating episodes.  As such, the Board finds that the Veteran has not had incapacitating episodes, meeting the criteria for a 40 percent evaluation. 

As noted above, Note (1) of the general rating formula instructs the rater to separately evaluate any associated objective neurologic abnormalities under an appropriate Diagnostic Code.  In this vein, it is noted that throughout the rating period on appeal, the Veteran has been assigned a separate 20 percent evaluation for both radiculopathy of the left and right lower extremities associated with his lumbosacral strain, pursuant to 38 C.F.R. § 4.124a, DC 8520. 

Diagnostic Code 8520, which governs disabilities of the sciatic nerve, provides for a 10 percent rating for incomplete paralysis of the sciatic nerve that is mild, a 20 percent rating for a moderate disability, a 40 percent rating for a moderately severe disability, and a 60 percent rating for severe incomplete paralysis of the sciatic nerve, with marked muscular atrophy. 38 C.F.R. § 4.124a (diseases of the peripheral nerves).  An 80 percent rating is authorized for complete paralysis of the sciatic nerve, evidenced by foot dangles and drops, no active movement possible of muscles below the knees, flexion of knee weakened or (very rarely) lost.  38 C.F.R. § 4.124a (diseases of the peripheral nerves).

The rating schedule does not define the terms "mild," "moderate," or "severe" as used in this diagnostic code.  However, when the involvement is only a sensory deficit, the rating should be considered "mild," or at most, "moderate" in degree.  In rating peripheral nerve disability, neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  38 C.F.R. § 4.123 (2011). The maximum rating to be assigned for neuralgia, characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, should be that for "moderate" incomplete paralysis.  38 C.F.R. § 4.124  (2011).

After reviewing the evidence of record, the Board finds that, overall, such evidence does not support findings that the Veteran's service-connected radiculopathies of the right and left lower extremities warrant evaluations in excess of 20 percent.

Upon VA examination in August 2007, the Veteran complained of sharp pains in the bilateral posterior buttocks that travels mid way down both thighs.  The Veteran indicated that it was intermittent, mild and responded well to naprosyn he takes for his lumbosacral pain.  The Veteran denied weakness, numbness, parastheisas, change in bowel or bladder function, surgeries or traumas.  He reported that this pain occurred in brief episodes, resolving rapidly.  Precipitating factors were noted to be increased stress on his spine with prolonged walking, climbing stairs, and lifting. Motor examination was unremarkable with 5/5 strength in all muscle groups.  There were no objective findings of dysfunction.  Sensory function testing of the right and left lower extremities reflected normal vibration, pain, light touch and position sense.  Reflex examination was normal.  There was no muscle atrophy, abnormal muscle tone or bulk, tremors, tics or other abnormal movements.  Gait and balance were reported as normal.  The Veteran was diagnosed with lumbosacral strain with mild radiculopathy involving the buttocks and posterior thighs. 

A November 2007 VA examination report noted no urinary incontinence, fecal incontinence, erectile dysfunction, numbness, paresthesia, leg or foot weakness, falls or unsteadiness.  The Veteran described sharp daily moderate pain radiating down his posterior buttocks into the hips and backs of thighs.  The Veteran indicated that it felt like his "legs are on fire."  Motor examination reflected normal hip flexion, hip extension, knee extension, ankle dorsiflexion, ankle plantar flexion and great toe extension, bilaterally.  Normal muscle tone and bulk was noted.  There was no muscle atrophy.  Nor were tremors, tics or other abnormal movements noted.   Sensory examination reported normal findings, with no abnormal sensations.   Reflex examination was normal.  Gait was noted to be mildly ataxic.  Crucially, although neuralgia was present, the examiner noted that paralysis and neuritis were absent. 

The Veteran was once again evaluated in a June 2008 VA examination. He indicated that he experienced daily radiculopathy symptoms in both legs, intermittent with remissions.  Reflect examination reflected reduced knee and ankle reflexes, bilaterally.  Plantar flexion was normal, bilaterally.  No muscle atrophy or abnormal muscle tone or bulk was noted.  Moreover, there were no tremors, tics or other abnormal movements.  Joint function was not affected by the nerve disorder.  An antalgic gait was noted.  Motor and sensory examinations in both lower extremities were normal. 

A February 2010 VA examination report noted complaints by the Veteran of radiation of pain through the bilateral buttocks, into the hamstrings and into the back of the bilateral calves.  The Veteran described a burning sensation down the posterior aspect of his feet and feeling like pins and needles or walking on hot sand. Testing reflected normal muscle strength throughout.  Sensation was intact to light touch.  Reflexes were normal.  The VA examiner opined that the Veteran's radiculopathy was classified as moderate.  

Although the VA examiner appears to offer this opinion only as to the Veteran's right lower extremity, this appears to be a clerical error as his rationale refers to both extremities.  He noted that the Veteran demonstrated preservation of his muscular strength and demonstrated no gross weakness.  The VA examiner recognized that the Veteran did have significant clonus consistent with compression of the spinal nerves as well as symptoms of burning and tingling as well as pins and needles into the lower extremity calves and the plantar aspect of his feet.  

Despite the complaints and findings noted above, the overall disability picture is not found to be comparable to moderately severe incomplete paralysis of the sciatic nerve.  Rather, the VA examiners have characterized the Veteran's complaints and symptomatology as being moderate in nature.  The 2008 examination specifically noted that paralysis and neuritis were not present.  In finding that a higher rating is not warranted, the Board again notes that when the involvement is wholly sensory (neuralgia), the rating should be for the mild, or at most, the moderate degree.  See 38 C.F.R. § 4.121a.  Moreover, no bowel, bladder or sexual dysfunction impairments from the degenerative disc disease were diagnosed.  

In conclusion, the Board finds that the Veteran's disability picture, for each lower extremity and for his lumbosacral strain, is not most nearly approximated by the next-higher 40 percent evaluations.  Further, the Board finds that the clinical evidence, as detailed above, does not show distinct time periods exhibiting symptoms warranting staged evaluations.  Consequently, the Board finds that the currently assigned 20 percent ratings throughout the rating period on appeal appropriately reflect the clinically established impairment experienced by the Veteran.  As the preponderance of the evidence is against the claims, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Knees 

Regarding knee claims, the VA General Counsel has held that a claimant who has arthritis and instability of the knee may be rated separately under DCs 5003 and 5257.  However, when a knee disorder is already rated under DC 5257, the Veteran must also have limitation of motion which at least meets the criteria for a zero-percent rating under DC 5260 (flexion limited to 60 degrees or less) or 5261 (extension limited to 5 degrees or more) in order to obtain a separate rating for arthritis. See VAOPGCPREC 23- 97.  The General Counsel further held in VAOPGCPREC 9-98 that a separate rating for arthritis may also be based on X-ray findings and painful motion under 38 C.F.R. § 4.59; see also Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 1997).  Thus, where additional disability is shown, a veteran rated under DC 5257 can also be compensated under DC 5003 and vice versa.  Finally, the General Counsel has also held that separate ratings may be granted based on limitation of flexion (DC 5260) and limitation of extension (DC 5261) of the same knee joint. VAOPGCPREC 09-04.

The Veteran is service-connected for both knees. He has appealed the disability ratings associated with these disabilities. Each is addressed below.

Left Knee-  The Veteran's left knee disability is currently rated under Diagnostic Code (DC) 5257 for recurrent subluxation or lateral instability.

Under Diagnostic Code 5257, a 10 percent disability rating is warranted for slight recurrent subluxation or lateral instability; a 20 percent disability rating is warranted for moderate recurrent subluxation or lateral instability; and a 30 percent disability rating is assigned for severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  Subluxation of the patella is 'incomplete or partial dislocation of the knee cap.' Rykhus v. Brown, 6 Vet. App. 354, 358 (1993) (citing Dorland's Illustrated Medical Dictionary at 1241, 1599 (27th edition 1988)). 

The words 'slight,' 'moderate,' and 'severe' as used in this code are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence for 'equitable and just decisions.'  38 C.F.R. § 4.6.

At the Veteran's November 2007 VA examination he complained of pain in his left knee.  The Veteran indicated that he had pain "just inside the knee caps."  He denied giving way or instability.  The Veteran stated he had no episodes of dislocation or subluxation, and no locking episodes.  Examination of the Veteran's knees reflected clicks or snaps.  Subpatellar tenderness was noted, although the VA examiner indicated there was no grinding, instability, meniscus abnormality or tendon or bursa. 

At the Veteran's June 2008 VA examination he complained of daily pain, stiffness, and weakness in his knees.  He reported that his knees occasionally lock, but they don't give way.  Physical examination did not reveal any loss of a bone or part of a bone.  Joint ankylosis was not shown.  Mild to moderate crepitus in the left knee was noted with mild pain, although there was no effusion.  Minimal ACL laxity was noted.  No instability of the knee was found.  The Veteran testified at his April 2009 BVA Hearing that he has come close to falling when he walks up and down stairs.  See BVA Hearing T. at 8. 

At the Veteran's February 2010 VA examination he reported pain over his knees, over the anterior aspect and medial compartment.  He described his pain as being worse with ambulation as well as going up and down stairs and sitting for a prolonged period with his knees flexed.  He denied mechanical symptoms of locking and catching.  However, the Veteran reported noticing some clicking and popping in the knees.  Physical examination reflected crepitus in the patellofemoral and medial compartment.  Tenderness to palpation along the medial compartment with negative McMurray's sign and negative Lachman testing.  His knees were stable to varus and valgus stress.  The VA examiner characterized his knee as mild to moderate.  The VA examiner indicated that the Veteran had degenerative arthritis but attributed some of his pain to his lumbar spine and radiculopathy.

A follow-up examination and addendum opinion were obtained in October 2010.  At that time physical examination revealed that his knee was stable to varus and valgus stresses.  Some patellofemoral crepitans was note, as was some tenderness to palpation along the medial compartment.  

While the Veteran has complained of popping of his knee, the evidence above is most consistent with a moderate recurrent subluxation.  The most recent examination specifically described the Veteran's overall disability as moderate.  Indeed, in review of the record in its entirety, to include multiple reports of the Veteran demonstrating an essentially stable knee.  The evidence weighs against the assignment of a higher (30 percent) rating under Diagnostic Code 5257.

The Board must now address the alternative avenues through which the Veteran may obtain an increased disability rating.  DC 5258 (dislocated semilunar cartilage) and DC 5259 (removal of semilunar cartilage, symptomatic) both address issues of cartilage damage.  The Board notes that other applicable diagnostic codes relating to knee disorders include DC 5256 (ankylosis of the knee), DC 5262 (impairment of the tibia and fibula), and DC 5263 (for genu recurvatum). 

There is no evidence of record that shows the Veteran has cartilage damage or ankylosis.  Although the Veteran complained of occasional locking at his June 2008 VA examination, no effusion was noted upon physical examination.  Moreover, ankylosis has not been demonstrated in the evidence of record, nor has genu recurvatum been shown.  Further, nonunion or malunion of the tibia and fibula has not been demonstrated.  As such, a separate rating under DCs 5258, 5259, 5256, 5262, or 5263 is not for application. 

The Board notes that the Veteran's current 20 percent rating is based solely on instability and subluxation, rather than range of motion.  38 C.F.R. § 4.71a, DC 5257.  Therefore, the Board must next consider whether the Veteran is entitled to separate and additional rating based limitation of motion.  See VAOPGCPREC 23- 97 and VAOPGCPREC 9-98.

DC 5260 provides for the evaluation of limitation of flexion of the knee.  See 38 C.F.R. § 4.71a.  A noncompensable rating is warranted when leg flexion is limited to 60 degrees.  A 10 percent rating is warranted when it is limited to 45 degrees, and a 20 percent rating is warranted when it is limited to 30 degrees.  DC 5260.  

DC 5261 provides for the evaluation of limitation of extension of the knee.  A noncompensable rating is warranted when leg extension is limited to 5 degrees.  A 10 percent rating is warranted when it is limited to 10 degrees, and a 20 percent rating is warranted when it is limited to 15 degrees.  

38 C.F.R. § 4.71, Plate II, shows that normal flexion and extension of the knee is from 0 degrees to 140 degrees.

Pursuant to DC 5003, degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  See DC 5260, 5261.  However, when the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  See 38 C.F.R. § 4.71a, DC 5003.  

At the November 2007 VA examination, the Veteran demonstrated 140 degrees of flexion, with pain beginning at 10 degrees and ending at 20 degrees.  Additional loss of range of motion was not demonstrated upon repetitive use.  The Veteran was able to extend to 0 degrees, with pain beginning at 10 degrees and ending at 20 degrees.  Additional loss of range of motion was not demonstrated upon repetitive use.  The VA examiner noted that there was tenderness and painful movement.  

At his June 2008 VA examination the Veteran demonstrated flexion from 3 degrees to 100 degrees.  The VA examiner noted that the Veteran was unable to fully extend his knees.  The Deluca examination consisted of 3 additional exercises with mild acute and moderate pain, mild weakness and fatigue, but no incoordination.  The VA examiner indicated that he could not determine additional limitation of motion following repetitive use during flare ups, as this would be resorting to speculation, but he noted that the Veteran did not have additional limitation following repetitive use.  Painful motion was noted.  

At the Veteran's February 2010 VA examination he exhibited 5 degrees of flexion contractures with further flexion to 110 degrees.  Range of motion in a repetitive fashion was met with pain at the endpoints and fatigability.  Radiographs demonstrated mild to moderate knee degenerative arthritis.  A follow-up examination and addendum opinion in October 2010 reflected that his left knee was limited to 7 degrees short of full extension.  Flexion of the left knee was to 120 degrees.  The VA examiner indicated that these were both in comfortable positions. 

Here, as the Veteran exhibits degenerative arthritis of the left knee with painful motion a separate 10 percent disability rating, for his left knee, is warranted pursuant to DC 5003.

However, a higher rating under DCs 5260 and/or 5261 is not warranted.  Flexion limited to 45 degrees or extension limited to 10 degrees is simply not shown.  In so deciding, the Board has considered the additional limitation of motion that is brought about by pain when considering the appropriate disability rating.  Nevertheless, even considering his complaints of pain on motion at his VA examinations, there is no evidence that the Veteran would experience limitation of flexion to 45 degrees or limitation to extension to 10 degrees, which would be necessary to support the assignment of compensable ratings under Diagnostic Codes 5260 or 5261.  The fact that the Veteran complained of pain throughout the range of motion of the knee does change this outcome as his functional impairment is clearly contemplated in the combined 20 percent rating that he receives for his knee disability.  See Mitchell v. Shinseki.  

Notably, the November 2007 VA examiner determined that his left knee moderately affects the Veteran's ability to do chores, shop, exercise and travel.  It also severely affects his ability to play sports and mildly affects his feeding.  There are no effects on his ability to bathe, dress, toilet, or groom.  Therefore, an increased evaluation for the Veteran's service-connected left knee disability is not warranted on the basis of functional loss due to pain or weakness, as the Veteran's symptoms are contemplated by the rating already assigned.

Right Knee-  Service connection for chondromalacia, right knee, is currently rated at 10 percent disabling pursuant to DC 5260.  Limitation of motion is governed by DCs 5260 and 5261.  In order to warrant an increased rating for his right knee based solely on limitation of motion, the evidence must show:  flexion limited to 30 degrees (20 percent under DC 5260); limitation of extension to 10 degrees (a separate 10 percent under DC 5261); or favorable ankylosis of the knee at full extension or in slight flexion between 0 and 10 degrees (30 percent under DC 5256).  See 38 C.F.R. § 4.71a (2011).

In this case, a rating in excess of 10 percent based on flexion or a separate rating based on limitation of extension is not warranted.

At the November 2007 VA examination, the Veteran demonstrated 140 degrees of flexion, with pain beginning at 10 degrees and ending at 20 degrees.  Additional loss of range of motion was not demonstrated upon repetitive use.  The Veteran was able to extend to 0 degrees, with pain beginning at 10 degrees and ending at 20 degrees.  Additional loss of range of motion was not demonstrated upon repetitive use.  The VA examiner noted that there was tenderness and painful movement.  

At his June 2008 VA examination the Veteran demonstrated flexion from 3 degrees to 100 degrees.  The VA examiner noted that the Veteran was unable to fully extend his knees.  Mild pain was noted.  The Deluca examination consisted of 3 additional exercises with mild acute and moderate pain, mild weakness and fatigue, but no incoordination.  The VA examiner indicated that he could not determine additional limitation of motion following repetitive use during flare ups, as this would be resorting to speculation, but he noted that the Veteran did not have additional limitation following repetitive use.  Painful motion was noted.  

At the Veteran's February 2010 VA examination he exhibited 5 degrees of flexion contractures with further flexion to 110 degrees.  Range of motion in a repetitive fashion was met with pain at the endpoints and fatigability.  A follow-up examination and addendum opinion in October 2010 reflected extension of his right knee, 5 degrees short of full extension.  Flexion of the right knee was 126 degrees.  The VA examiner indicated that these were both in comfortable positions. 

Given his observed ranges of motion, a rating in excess of 10 percent for flexion or a separate compensable rating based on limitation of extension is not warranted.  Flexion was not limited to 30 degrees nor was extension limited to 10 degrees.  

In addition to the Veteran's complaints of pain with respect to limitation of motion, the Board has also considered a functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  The Board has considered that November 2007 VA examiner determined that his right knee moderately affects the Veteran's ability to do chores, shop, exercise, play sports and travel.  It also mildly affects his traveling and has no effects on feeding, bathing, dressing toileting, or grooming.  However, an increased evaluation for the Veteran's service-connected right knee disability is not warranted on the basis of functional loss due to pain or weakness, as the Veteran's symptoms are contemplated by the rating already assigned.  See Mitchell v. Shinseki.

During the pendency of the appeal, a July 2008 rating decision granted him a separate 10 percent rating for his right knee instability, pursuant to DC 5257.  He contends that his symptoms are of such severity as to warrant an increased rating.  

At the Veteran's November 2007 VA examination he complained of pain in his knee.  The Veteran indicated that he had pain "just inside the knee caps."  He denied giving way or instability.  The Veteran stated he had no episodes of dislocation or subluxation, and no locking episodes.  Examination of the Veteran's knees reflected clicks or snaps.  Subpatellar tenderness was noted, although the VA examiner indicated there was no grinding, instability, meniscus abnormality or tendon or bursa. 

At the Veteran's June 2008 VA examination he complained of daily pain, stiffness, and weakness in his knees.  He reported that his knees occasionally lock, but they don't give way.  Physical examination did not reveal any loss of a bone or part of a bone.  Joint ankylosis was not shown.  Mild crepitus in the right knee was noted with mild pain, although there was no effusion.  Minimal ACL laxity was noted.  No instability of the knee was found.  The Veteran testified at his April 2009 BVA Hearing that he has come close to falling when he walks up and down stairs.  See BVA Hearing T. at 8. 

At the Veteran's February 2010 VA examination he reported pain over his knees, over the anterior aspect and medial compartment.  He described his pain as being worse with ambulation as well as going up and down stairs and sitting for a prolonged period with his knees flexed.  He denied mechanical symptoms of locking and catching.  However, the Veteran does notice some clicking and popping in the knees.  Physical examination reflected crepitus in the patellofemoral and medial compartment.  Tenderness to palpation along the medial compartment with negative McMurray's sign and negative Lachman testing.  His knees were stable to varus and valgus stress.  The VA examiner characterized his knee as mild to moderate.  The VA examiner indicated that the Veteran had degenerative arthritis but attributed some of his pain to his lumbar spine and radiculopathy.

A follow-up examination and addendum opinion were obtained in October 2010.  At that time physical examination revealed that his knee was stable to varus and valgus stresses.  Some patellofemoral crepitans was note, as was some tenderness to palpation along the medical compartment.  

While the Veteran has complained of popping of his knee, the evidence above weighs against the assignment of a higher (20 percent) rating under Diagnostic Code 5257.

There is also no evidence of record that shows the Veteran has cartilage damage or ankylosis.  Although the Veteran complained of occasional locking at his June 2008 VA examination, no effusion was noted upon physical examination.  Moreover, ankylosis has not been demonstrated in the evidence of record, nor has genu recurvatum been shown. Further, nonunion or malunion of the tibia and fibula has not been demonstrated.  As such, a separate rating under DCs 5258, 5259, 5256, 5262, or 5263 is not for application. 

Thus, given these observations, the Board determines that instability characterized by episodes of dislocation and subluxation that is 'moderate' in nature has not been shown.  Therefore, a rating in excess of 10 percent is not warranted.

The Board has also considered the statements of the Veteran that his disabilities are worse.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  For example, the Veteran is competent to state that he experiences pain.  However, the Veteran is not competent to identify a specific level of disability of these disorders-according to the appropriate diagnostic codes.  

Such competent evidence-concerning the nature and extent of the Veteran's back, radiculopathy, and knees-has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluation.  The medical findings (as provided in the examination report) directly address the criteria under which these disabilities are evaluated.  

The Board has also considered whether the Veteran is entitled to a referral for an extraschedular rating, which is a component of a claim for an increased rating under Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

The Court recently clarified the analytical steps necessary to determine whether referral for such consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  A determination of whether the available applicable schedular rating criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology first must be made by the RO or Board.  If the rating criteria are inadequate, the RO or Board must proceed to determine whether the Veteran exhibits an exceptional disability picture indicated by other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration.

In this case, there has been no showing that the Veteran's disability picture could not be contemplated adequately by the applicable schedular rating criteria discussed above.  The Veteran's radiculopathy, low back and knee disabilities were applied to the applicable rating criteria, general counsel opinions, and case law.  Although the applicable criteria provide for higher ratings, the Board fully explained why a higher rating was not warranted.  Given that the applicable schedular rating criteria are more than adequate in this case, the Board need not consider whether the Veteran's disabilities include exceptional factors.  Referral for consideration of the assignment of a disability evaluation on an extraschedular basis is not warranted.  See Thun, 22 Vet. App. at 111; see also Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

A rating in excess of 20 percent for radiculopathy of the left lower extremity (previously claimed as radiculitis, left hip), associated with lumbosacral strain, with X-ray evidence of narrowing at L5-S1 and degenerative disc disease, is denied.

A rating in excess of 20 percent for radiculopathy of the right lower extremity (previously claimed as radiculitis, left hip), associated with lumbosacral strain, with X-ray evidence of narrowing at L5-S1 and degenerative disc disease, is denied.

A rating in excess of 20 percent for internal derangement, left knee, ligamentous laxity, subpatellar chondromalacia, is denied. 

Entitlement to a separate 10 percent evaluation, but no more, for arthritis of the left knee is granted, subject to governing criteria applicable to the payment of monetary benefits. 

A rating in excess of 20 percent for lumbosacral strain, with X-ray evidence of narrowing at L5-S1 and degenerative disc disease, is denied. 

A rating in excess of 10 percent for chondromalacia, right knee, is denied.

A rating in excess of 10 percent for laxity, right knee, is denied.


REMAND

As indicated previously, the VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  VA's duty to assist also includes a duty to provide a medical examination or obtain a medical opinion when it is deemed necessary to make a decision on the claim. 

As noted above, the Board finds that the issue of TDIU has been reasonably raised by the record and is, thus, properly before the Board by virtue of his increased-rating claims pursuant to Rice.

Having determined that the issue of TDIU is properly raised by the record, the Board finds that further development is necessary prior to adjudicating the claim.  In this regard, the law provides that a TDIU may be granted upon a showing that the Veteran is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his or her service-connected disabilities.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2011).  

As an initial matter, the Board acknowledges that the Veteran is currently service connected for his internal derangement, left knee, ligamentous laxity, subpatellar chondromalacia (20 percent), lumbosacral strain (20 percent), radiculopathy of the right lower extremity associated with his lumbosacral strain (20 percent), radiculopathy of the left lower extremity associated with his lumbosacral strain (20), chondromalacia of the right knee (10 percent), triceps tendonitis of the right elbow (10 percent), laxity of the right knee (10 percent), dupytrens contracture of the right 4th and 5th fingers (noncompensable), and hearing loss (non compensable).  Moreover, pursuant to his opinion, the Veteran is now in receipt of a separate 10 percent rating for his left knee pursuant to DC 5003. 

As such, the Veteran has a combined rating in excess of 70 percent.  Although the Veteran is not rated at least at 40 percent for one disability, under 38 C.F.R. § 4.16(a)(3) one 40 percent disability includes disabilities affecting a single body system, such as orthopedic.  Here the Veteran is rated for his right and left knees, his back, his elbows, and fingers due to orthopedic manifestations.  Using the combined rating table under 38 C.F.R. § 4.25 the Veteran thus meets the requirements for one 40 percent disability under 38 C.F.R. § 4.16.

Given the evidence of record demonstrating that the Veteran may be unemployable as a result of his service connected disabilities, the Board has little choice but to Remand this matter to afford the Veteran a VA examination.

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be afforded a VA examination with opinion to determine whether he is unemployable solely due to his service-connected disabilities.     

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner should be requested to review all pertinent records associated with the claims file and to comment on the effect of the Veteran's service-connected disabilities on his ability to engage in any type of full-time employment and whether, in the examiner's opinion, the service-connected disabilities alone are of such severity to result in unemployability.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important 'that each disability be viewed in relation to its history[,]' 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

The examiner should explain the rationale for any opinion given regarding the effect of the Veteran's service-connected conditions on his ability to obtain or maintain employment, to include discussion of obstacles and challenges he might face, and his capability for performing sedentary employment in light of his past employment experience.  The examiner should note that consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.

2.  After completing the above, and any other development deemed necessary, readjudicate the issue currently on appeal with consideration of all applicable laws and regulations.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


